Name: Commission Regulation (EEC) No 704/91 of 27 February 1991 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  deterioration of the environment
 Date Published: nan

 23 . 3 . 91 Official Journal of the European Communities No L 77/ 11 COMMISSION REGULATION (EEC) No 704/91 of 27 February 1991 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements by the Council within three months of its submission, the Commission has to adopt the proposed provisions pursuant to the procedure laid down in Article 31 (3) (c) of Regulation (EEC) No 1999/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward-processing relief arrange ­ ments (') and in particular Article 31 thereof, Whereas Council Regulation (EEC) No 3677/86 (2), has been amended on numerous occasions and was last amended by Commission Regulation (EEC) No 731 /90 0 ; Whereas it is necessary to specify certain rules for appli ­ cation of the economic conditions : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3677/86 is hereby amended as follows : 1 . Article 7 is replaced by the following : 'Article 7 Whereas Regulation (EEC) No 3677/86 laid down stand ­ ard rates of yield for rice ; whereas it is necessary to amend certain of these rates to take into account the processing conditions ; Whereas it is necessary to define the conditions under which the equivalent compensation of rice can be author ­ ized, by using the CN code at eight figures ; whereas, however, while awaiting for an appropriate modification of the combined nomenclature on certain types of rice, it is necessary that equivalence be determined only by the length/width ratio for certain types of rice ; Whereas Regulation (EEC) No 3677/86 laid down provi ­ sions for calculating the proportion of import goods incorporated in compensating products where this is necessary in order to ascertain the amount of import duties to be charged, repaid or remitted ; whereas, since the value scale method cannot reasonably be used for operations involving the inward processing of durum wheat into cereal meal, it is necessary to use the quantita ­ tive scale method (import goods) to calculate the import goods incorporated in the compensating products ; whereas for these operations it is also necessary to amend the standard rates of yield to take into account the proc ­ essing conditions ; Whereas, in the absence, on the one hand, of an opinion from the Committee for Customs Procedures with Economic impact, and, on the other hand, of an adoption 1 . For the purposes of Article 7 of the basic Regula ­ tion, the economic conditions shall be deemed to be fulfilled in respect of a given type of goods to be entered for the arrangements within a given period where the applicant : (a) during the period in question obtains 80 % of his global requirements for these goods incorporated in the compensating products in the customs terri ­ tory of the Community, in the form of Community goods being comparable within the meaning of Article 5 (2) to the import goods. To make use of this provision, the applicant must supply the customs authority with supporting documents which enable the authority to satisfy itself that the intended purchase of Community goods may be reasonably carried out. Such support ­ ing documents, to be annexed to the application, may take the form, for example, of copies of commercial or administrative documents which refer to purchase made in an earlier reference period, or orders or untended purchase for the period under consideration. Without prejudice to Article 11 (2) of the basic Regulation, the customs authority shall , where necessary, check that the said percentage is correct at the end of the period in question ; (b) is trying to guard against real supply problems, proven to the satisfaction of the customs authority, for that type of goods, and the proportion of Community-produced supplies is lower than the percentage indicated at (a) ; (') OJ No L 188, 20 . 7. 1985, p. 1 . (2) OJ No L 351 , 12. 12. 1986, p. 1 . ¥) OJ No L 81 , 28 . 3 . 1990, p. 14. No L 77/12 Official Journal of the European Communities 23 . 3 . 91 (c) satisfies the customs authority that he has taken the necessary steps to obtain goods for processing on the Community market but has met with no response from Community producers. 2. Paragraph 1 (a) shall not apply to goods falling within Annex II to the Treaty.' 2. Article 58 is replaced by the following : 'Article 58 1 . The quantitative scale method (import goods) shall be applied in accordance with this Article where all elements of the import goods are found in each compensating product. In deciding whether this method shall apply, losses shall not be taken into account. The quantity of import goods used in the manufacture of each compensating product shall be determined by successively applying to the total quantity of import goods a coefficient corresponding to the ratio of the quantity of the said goods found in each type of compensating product to the total quantity of the goods found in the compensating products as a whole. The quantity of import goods corresponding to the quantity of compensating products in respect of which a customs debt has arisen shall be determined by applying the coefficient arrived at by the method indi ­ cated in Article 57 to the quantity of import goods used in the manufacture of the said product calculated in accordance with paragraph 2. 2. By derogation from paragraph 1 , the quantitative scale method (import goods) shall also apply to opera ­ tions involving the processing of durum wheat into "couscous" cereal meal, groats and other meal .' 3 . Annex IV is replaced by Annex I hereto. 4. Annex V is hereby amended in accordance with Annex II hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Nevertheless, points 2, 3 and 4 of Article 1 shall only apply to authorizations granted from the date of the entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1991 . For the Commission Christiane SCRIVENER Member of the Commission 23 . 3 . 91 Official Journal of the European Communities No L 77/13 ANNEX I 'ANNEX IV SPECIAL PROVISIONS CONCERNING EQUIVALENT COMPENSATION AND PRIOR EXPORTATION FOR CERTAIN TYPES OF GOODS 1 . Rice Rice classified under CN code 1006 shall not be deemed equivalent unless it falls within the same eight digit subheading of the combined nomenclature . Nevertheless, for rice with a length not exceeding 6,0 mm and a length/width ratio equal to or more than 3 and for rice with a length equal to or less than 5,2 mm and a length/width ratio equal to or more than 2, equivalence shall be established by determination of the length/width ratio only. The measurement of the grains shall be done in accordance with Annex A (2) (d) to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('). 2. Ash and residues of copper and copper alloys Ash and residues of copper and copper alloys falling within heading ex 2620 and waste and scrap of copper and copper alloys classified under CN code 7404 00. Equivalent compensation shall not be allowed for goods from which the above ash, residues, waste or scrap would be produced for export. 3 . Wheat Equivalent compensation may not be used between common wheat classified under CN code 1001 90 99 and harvested in the Community, all durum wheat classified under CN code 1001 10 90 and harvested in the Community, and imported wheat falling within the same subheadings of the combined nomenclature and harvested in a third country. However, after consulting a group of experts consisting of representatives of the Member States meeting in the framework of the committee for customs procedures with economic impact, the Commission may decide to derogate from the prohibition of recourse to equivalent compensation for the abovementioned products.' (') OJ No L 166, 25 . 6 . 1976, p. 1 . No L 77/14 Official Journal of the European Communities 23 . 3 . 91 ANNEX II Numbers 18 and 58-105 of Annex V are replaced by the following. Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods (k «) CN code Description Code Description 1 2 3 4 5 1001 10 90 Durum wheat 18 1103 11 10 1103 1110 1101 00 00 ex 2302 30 10 (a) Cereal meal 'couscous' (b) Any groats and meal with an ash content, referred to dry matter, of 0,95 % or more but less than 1,30 % by weight (c) Flour (d) Bran 50,00 17,00 8,00 20,00 1006 10 21 Rice in the husk (paddy or rough) : other : parboiled : round grain 58 1006 20 11 ex 1213 00 00 (a) Husked (brown) rice parboiled : round grain (b) Husks 80,00 20,00 59 1006 30 21 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed : parboiled : round grain (b) Rice flour or bran (c) Broken rice (d) Husks 71,00 6,00 3,00 20,00  60 1006 30 61 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Wholly milled rice, whether or not polished or glazed : parboiled : round grain (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 8,00 7,00 20,00 1006 10 23 Rice in the husk : (paddy or rough) : other : parboiled : medium grain 61 1006 20 13 ex 1213 00 00 (a) Husked (brown) rice : parboiled : medium grain (b) Husks 80,00 20,00 62 1006 30 23 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed : parboiled : medium grain (b) Rice flour or bran (c) Broken rice (d) Husks 71,00 6,00 3,00 20,00 23 . 3 . 91 Official Journal of the European Communities No L 77/ 15 1 2 3 4 5 1006 10 23 (cont ') 63 1006 30 63 (a) Wholly milled rice, whether or not polished or glazed, parboiled, medium grain 65,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (b) Rice flour or bran (c) Broken rice (d) Husks 8,00 7,00 20,00 1006 10 25 Rice in the husk (paddy or rough) : other : parboiled : long grain : of a length/width ratio greater than 2 but less than 3 64 1006 20 15 ex 1213 00 00 (a) Husked (brown) rice , parboiled : long grain of a length/width ratio greater than 2 but less than 3 (b) Husks 80,00 20,00 65 1006 30 25 (a) Semi-milled rice, whether or not polished or glazed, parboiled : long grain of a length/width ratio greater than 2 but less than 3 71,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (b) Rice flour or bran (c) Broken rice (d) Husks 6,00 3,00 20,00 66 1006 30 65 (a) Wholly milled rice, whether or not polished or glazed : parboiled : long grain of a length/width ratio greater than 2 but less than 3 65,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 8,00 7,00 ex 1213 00 00 (d) Husks 20,00 1006 10 27 Rice in the husk (paddy or rough) : other : long grain : of a length/width ratio equal to or greater than 3 67 1006 20 17 ex 1213 00 00 (a) Husked (brown) rice : parboiled : long grain : of a length/width ratio equal to or greater than 3 (b) Husks 80,00 20,00 68 1006 30 27 (a) Semi-milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio equal to or greater than 3 68,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 6,00 6,00 ex 1213 00 00 (d) Husks 20,00 No L 77/16 Official Journal of the European Communities 23 . 3 . 91 1 2 3 4 5 1006 10 27 (cont ') 69 100630 67 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Wholly milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio equal to or greater than 3 (b) Rice flour or bran (c) Broken rice (d) Husks 62,00 8,00 10,00 20,00 1006 10 92 Rice in the husk (paddy or rough) : other : other round grain 70 1006 20 11 ex 1213 00 00 (a) Husked (brown) rice : parboiled, round grain (b) Husks 80,00 20,00 71 1006 20 92 ex 1213 00 00 (a) Husked (brown) rice : other : round grain (b) Husks 80,00 20,00 72 1006 30 21 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed : parboiled : round grain (b) Rice flour or bran (c) Broken rice (d) Husks 71,00 6,00 3,00 20,00 73 1006 30 42 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed other : round grain (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 5,00 10,00 20,00 74 1006 30 61 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Wholly milled rice, whether or not polished or glazed : parboiled : round grain (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 8,00 7,00 20,00 75 1006 30 92 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Wholly milled rice, whether or not polished or glazed : other : round grain (b) Rice flour or bran (c) Broken rice (d) Husks 60,00 8,00 12,00 20,00 23 . 3 . 91 Official Journal of the European Communities No L 77/ 17 1 2 3 4 5 1006 10 94 Rice in the husk (paddy or rough) : other : other : medium grain 76 1006 20 13 ex 1213 00 00 (a) Husked (brown) rice : parboiled medium grain (b) Husks 80,00 20,00 77 1006 20 94 ex 1213 00 00 (a) Husked (brown) rice : other : medium grain (b) Husks 80,00 20,00 78 1006 30 23 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed : other : medium grain (b) Rice flour or bran (c) Broken rice (d) Husks 71,00 6,00 3,00 20,00 79 1006 30 44 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed : parboiled : medium grain (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 5,00 10,00 20,00 80 1006 30 63 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Wholly milled rice, whether or not polished or glazed : other : medium grain (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 8,00 7,00 20,00 81 1006 30 94 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Wholly milled rice, whether or not polished or glazed : other : medium grairt (b) Rice flour or bran (c) Broken rice (d) Husks 60,00 8,00 12,00 20,00 1006 10 96 Rice in the husk (paddy or rough) other : other : long grain : of a length/width ratio greater than 2 but less than 3 82 1006 20 15 ex 1213 00 00 (a) Husked (brown) rice parboiled : long grain of a length/width ratio greater than 2 but less than 3 (b) Husks 80,00 20,00 83 1006 20 96 ex 1213 00 00 (a) Husked (brown) rice : other : long grain of a length/width ratio of more than 2, bus less than 3 (b) Husks 80,00 20,00 No L 77/18 Official Journal of the European Communities 23 . 3 . 91 1 2 3 4 5 1006 10 96 (cont) 84 1006 30 25 (a) Semi-milled rice, whether or not polished or glazed parboiled : long grain of a length/width ratio greater than 2 but less than 3 71,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 6,00 3,00 ex 1213 00 00 (d) Husks 20,00 85 1006 30 46 1102 30 00 of 2302 20 10 of 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed : other : long grain of a length/ width ratio greater than 2 bus less than 3 (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 5,00 10,00 20,00 86 1006 30 65 (a) Wholly milled rice, whether or not polished or glazed : parboiled : long grain of a length/width ratio greater than 2 bus less than 3 65,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 8,00 7,00 ex 1213 00 00 (d) Husks 20,00 87 1006 30 96 (a) Wholly milled rice, whether or not polished or glazed : other : long grain : of a length/width ratio greater than 2 but less than 3 60,00 1102 30 00 or 2302 20 10 Or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 8,00 12,00 ex 1213 00 00 (d) Husks 20,00 1006 10 98 Rice in the husk (paddy or rough) : other : other : long grain : of a length/width ratio equal to or greater than 3 88 1006 20 17 ex 1213 00 00 (a) Husked (brown) rice parboiled : long grain : of a length/width ratio equal to or greater than 3 (b) Husks 80,00 20,00 89 1006 20 98 ex 1213 00 00 (a) Husked (brown) rice other, long grain of a length/width ratio greater than 3 (b) Husks 80,00 20,00 23. 3 . 91 Official Journal of the European Communities No L 77/ 19 1 2 3 4 5 1006 10 98 (cont') 90 1006 30 27 (a) Semi-milled rice, whether or not polished or glazed : parboiled : of a length/width ratio equal to or greater than 3 68,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 6,00 6,00 I ex 1213 00 00 (d) Husks 20,00 91 1006 30 48 (a) Semi-milled rice, whether or not polished or glazed : other : of a length/ width ratio greater than 3 58,00 1102 30 00 of 2302 20 10 of 2302 20 90 (b) Rice flour or bran 7,00 I l 1006 40 00 (c) Broken rice 15,00 I ex 1213 00 00 (d) Husks 20,00 92 1006 30 67 (a) Wholly milled rice, whether or not polished or glazed : other : long grain : of a length/width ratio equal to or greater than 3 62,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 8,00 I l 1006 40 00 (c) Broken rice 10,00 I ex 1213 00 00 (d) Husks 20,00 93 1006 30 98 (a) Semi-milled rice, whether or not polished or glazed : parboiled : round grain 55,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 9,00 16,00 I ex 1213 00 00 (d) Husks 20,00 1006 20 11 Husked (brown) rice parboiled : round grain 94 1006 30 21 (a) Semi-milled rice, whether or not polished or glazed : parboiled : round grain 93,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 5,00 I 1006 40 00 (c) Broken rice 2,00 23 . 3 . 91No L 77/20 Official Journal of the European Communities 1 2 3 4 5 1006 20 11 (cont) 95 1006 30 61 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice, whether or not polished or glazed : parboiled : round grain (b) Rice flour or bran (c) Broken rice 88,00 10,00 2,00 1006 20 13 Husked (brown) rice : parboiled : medium grain 96 1006 30 23 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Semi-milled rice, whether or not polished or glazed : parboiled : medium grain (b) Rice flour or bran (c) Broken rice 93,00 5,00 2,00 97 1006 30 63 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice, whether or not polished or glazed : parboiled : medium grain (b) Rice flour or bran (c) Broken rice 88,00 10,00 2,00 1006 20 15 Husked (brown) rice : parboiled : long grain of a length/width ratio greater than 2 but less than 3 98 1006 30 25 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Semi-milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio greater than 2 but less than 3 (b) Rice flour or bran (c) Broken rice 93,00 5,00 2,00 99 1006 30 65 1102 30 00 or 2302 20 10 orf 2302 20 90 1006 40 00 (a) Wholly milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio greater than 2 but less than 3 (b) Rice flour or bran (c) Broken rice 88,00 10,00 2,00 1006 20 17 Husked (brown) rice parboiled : long grain of a length/width ratio equal to or greater than 3 100 1006 30 27 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Semi-milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio equal to or greater than 3 (b) Rice flour or bran (c) Broken rice 93,00 5,00 2,00 23 . 3 . 91 Official Journal of the European Communities No L 77/21 1 2 3 4 5 1006 20 17 (cont) 101 1006 30 67 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio equal to or greater than 3 (b) Rice flour or bran (c) Broken rice 88,00 10,00 2,00 1006 20 92 Husked (brown) rice : other : round grain 102 1006 30 42 1102 30 00 or 2302 20 10 or 2302 20 90 (a) Semi-milled rice, whether or not polished or glazed : other : round grain (b) Rice flour or bran 84,00 6,00 I 1006 40 00 (c) Broken rice 10,00 103 1006 20 92 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice, whether or not polished or glazed : other : round grain (b) Rice flour or bran (c) Broken rice 77,00 12,00 11,00 1006 20 94 Husked (brown) rice : other : medium grain 104 1006 30 44 1102 30 00 or 2302 20 10 or 2302 20 90 (a) Semi-milled rice, whether or not polished or glazed : other : medium grain (b) Rice flour or bran 84,00 6,00 I 1006 40 00 (c) Broken rice 10,00 105/ 1 1006 30 94 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice, whether or not polished or glazed : other : medium grain (b) Rice flour or bran (c) Broken rice 77,00 12,00 11,00 1006 20 96 Husked (brown) rice : other : long grain : of a length/width ratio greater than 2 but less than 3 105/2 1006 30 46 (a) Semi-milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio greater than 2 but less than 3 84,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b) Rice flour or bran (c) Broken rice 6,00 10,00 23. 3 . 91No L 77/22 Official Journal of the European Communities 1 2 3 4 5 1006 20 96 (cont) 105/3 1006 30 96 (a) Wholly milled rice, whether or not polished or glazed : other : long grain : of a length/width ratio greater than 2 but less than 3 77,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 12,00 1006 40 00 (c) Broken rice 11,00 . 1006 20 98 Husked (brown) rice : other : long grain : of a length/width ratio equal to or greater than 3 105/4 1006 30 48 (a) Semi-milled rice, whether or not polished or glazed : other : long grain : of a length/width ratio equal to or greater than 3 78,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 10,00 1006 40 00 (c) Broken rice 12,00 105/5 1006 30 98 (a) Semi-milled rice, whether or not polished or glazed : other : long grain : of a length/width ratio equal to or greater than 3 73,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 12,00 1006 40 00 (c) Broken rice 15,00 1006 30 21 Semi-milled rice, whether or riot polished or glazed : parboiled : round grain 105/6 1006 30 61 110230 00 or 2302 20 10 or 2302 20 90 (a) Wholly milled rice, whether or not polished or glazed : parboiled : round grain (b) Rice flour or bran 96,00 2,00 1106 40 00 (c) Broken rice 2,00 1006 30 23 Semi-milled rice, whether or not polished or glazed : parboiled : medium grain : 105/7 1006 30 63 (a) Wholly milled rice , whether or not polished or glazed : parboiled : medium grain 96,00 . 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 2,00 23. 3 . 91 Official Journal of the European Communities No L 77/23 1 2 3 4 5 1006 30 25 Semi-milled rice, whether or not polished or glazed : parboiled long grain : of a length/width ratio greater than 2 but less than 3 105/8 1006 30 65 (a) Wholly milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio greater than 2 but less than 3 96,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 2,00 1006 30 27 Semi-milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio equal to or greater than 3 105/9 1006 30 67 (a) Wholly milled rice, whether or not polished or glazed : parboiled : long grain : of a length/width ratio equal to or greater than 3 96,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 2,00 1006 30 42 Semi-milled rice, whether or not polished or glazed : other : round grain 105/ 10 1006 30 92 1102 30 00 or 2302 20 10 or 2302 20 90 (a) Wholly milled rice, whether or not polished or glazed : other : round grain (b) Rice flour or bran 94,00 2,00 1006 40 00 (c) Broken rice 4,00 1006 30 44 Semi-milled rice, whether or not polished or glazed : other : medium grain 105/ 11 1006 30 94 1102 30 00 or 2302 20 10 or 2302 20 90 (a) Wholly milled rice, whether or not polished or glazed : other : medium grain (b) Rice flour or bran 94,00 2,00 1006 40 00 (c) Broken rice 4,00 1006 30 46 Semi-milled rice, whether or not polished or glazed : other : long grain of a length/width ratio greater than 2 but less than 3 105/ 12 1006 30 96 (a) Wholly milled rice, whether or not polished or glazed : other : long grain : of a length/width ratio greater than 2 but less than 3 94,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 4,00 No L 77/24 Official Journal of the European Communities 23. 3. 91 1 2 3 4 5 1006 30 48 Semi-milled rice, whether or not polished or glazed : other : long grain of a length/width ratio equal to or greater than 3 105/13 1006 30 98 1102 30 00 or 2302 20 10 or 2302 20 90 (a) Wholly milled rice, whether or not polished or glazed : other : long grain : of a length/width ratio equal to or greater than 3 (b) Rice flour or bran 93,00 2,00 1006 40 00 (c) Broken rice 5,00 1006 30 61 to 1006 30 98 Wholly milled rice 105/ 14 1006 30 61 to 1006 30 98 Wholly milled rice, polished, glazed or packed 100,00 1006 30 92 1006 30 94 1006 30 96 1006 30 98 Wholly milled rice : other : round grain 105/ 15 1904 10 30 'Puffed rice' 60,61 1006 30 61 1006 30 63 1006 30 65 1006 30 67 Wholly milled rice 105/ 16 1904 90 10 Pre-cooked rice 80,00 1006 30 92 1006 30 94 1006 30 96 1006 30 98 Wholly milled rice : other 105/ 17 1904 90 10 Pre-cooked rice 70,00 60,00 60,00 50,00 1006 40 00 Broken rice 105/ 18 1102 30 00 Rice flour 99,00 105/ 19 1103 14 00 Rice groats and meal 99,00 105/20 1104 19 91 Rice, flaked 99,00